Citation Nr: 0916026	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches, 
claimed on a direct basis and as secondary to a low back 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1968 to December 1971.  Service in Vietnam 
is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho which, in part, denied the Veteran's claims 
of entitlement to service connection for a low back 
disability, migraine headaches, and PTSD.  

Issues not on appeal

In the above-referenced March 2006 rating decision, the RO 
also denied the Veteran's claims of entitlement to service 
connection for hypertension, a left hip replacement, and a 
gastrointestinal disorder.  The Veteran initiated an appeal 
as to these issues, and the RO included those issue, along 
with the three issues listed above, in the August 2006 
statement of the case (SOC).  However, the Veteran's VA Form 
9 specified an intent to appeal only the issue of service 
connection for a low back disability, migraine headache, and 
PTSD.  A subsequent letter to the RO dated April 19, 2007. 
Accordingly, the Veteran's hypertension, hip, and gastro-
intestinal disorder claims are no longer in appellate status.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).

The March 2006 rating decision also denied the Veteran's 
claims of entitlement to service connection for joint pain 
[degenerative arthritis] and a right knee injury, as well as 
his claim for entitlement to a total disability rating based 
on individual unemployability (TDIU).  The Veteran never 
disagreed with those decisions and those issues accordingly 
are not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has a low back 
disability.

2.  The competent medical evidence of record does not support 
a finding that the Veteran currently has a headache 
disability.

3.  The competent medical evidence of record does not support 
a finding that the Veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  Migraine headaches were incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
low back disability, migraine headaches, and PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 21, 2005 and January 26, 2006, including 
evidence of "a relationship between your disability and an 
injury, disease, or event in military service."  

The Board notes in passing that, with respect to the 
Veteran's claim of entitlement to service connection for 
migraine headaches as secondary to a low back disability, the 
Veteran was not informed of the evidentiary requirements for 
secondary service connection.  However, the Veteran currently 
has no service-connected disabilities, and as explained fully 
below, the Board is denying the Veteran's claims of 
entitlement to service connection for a low back disability 
and PTSD.  Therefore, an etiological link between the 
Veteran's claimed migraine headaches to a service-connected 
disability is a manifest impossibility.  Accordingly, the 
RO's failure to inform the Veteran of the secondary service 
connection evidentiary requirements amounts to nonprejudicial 
error.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2005 and January 2006 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letters asked that the Veteran complete such so that the RO 
could obtain private records on his behalf.  

The December 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the January 2006 letter, 
page 5.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the December 2005 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in March 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in the August 2006 SOC, and the 
March 2007 supplemental statement of the case (SSOC).        
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
service personnel records, and VA and private outpatient 
treatment records have been associated with the claims 
folder.  Further, the Veteran was afforded a VA spine 
examination in February 2007.  

The Board also observes that the Veteran has not been 
accorded a VA compensation and pension examination with 
regard to his migraine headache and PTSD claims, and that 
medical opinions regarding the etiologies of those claimed 
disabilities have not been obtained.  However, for reasons 
explained immediately below, such an examination and medical 
opinion are not necessary with respect to these two issues.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.
As will be discussed below, there is no medical evidence of 
record showing that the Veteran currently has a headache 
disability or PTSD.  The record is missing critical evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, McLendon element (1), and the Veteran's 
claims are being denied on that basis.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of a current headache 
disability, and no PTSD diagnosis. 

Accordingly, the Board has determined that medical opinions 
are not necessary in the instant case.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims, and declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a low back 
disability.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to crucial Hickson element (1), current 
disability, there is no medical evidence in the record on 
appeal which indicates the Veteran currently has a low back 
disability.  

The Veteran was diagnosed with "chronic back pain" in 
January 2006.  See a January 19, 2006 private treatment 
report of Dr. D.K.C.; see also an April 27, 2006 VA 
outpatient treatment report [indicating "back pain"].  
Additionally, the February 2007 VA examiner also noted that 
the Veteran has "current back pain."  See the February 2007 
VA examiner's report, page 2.  However, symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 
(Fed. Cir. 2001).  

The Board notes that a number of years ago the Veteran was 
diagnosed with lumbosacral strain.  See May 23, 1994 and July 
15, 1996 private treatment records of Dr. W.E.  However, 
lumbar strain has not been identified in recent years.  
Specifically, in May 2004, no strain was identified upon 
examination, and the Veteran was diagnosed merely with 
"lumbar pain, recurrent."  No lumbar strain was identified 
by the February 2007 VA examiner, or anywhere else in the 
recent record. 

The Veteran did not file a claim for service connection for a 
low back disability until January 2006.  See the Veteran's 
January 2006 Statement in Support of Claim.  The Board finds 
that the medical evidence of record does not show that the 
Veteran has ever had a diagnosed low back disability during 
the course of this claim.  
See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
[holding that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication].  
There is no indication in the record that the Veteran had a 
diagnosed low back disability at the time the Veteran filed 
his service connection claim in January 2006 or any time 
thereafter.

To the extent that the Veteran himself believes that he has a 
current low back disability, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his low back claim are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any diagnosed low back disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, the Veteran received 
treatment for a strain of his low back in October 1968.  
Additionally, the Veteran was treated for low back pain, 
paravertebral spasms, percussion over L4-5, and radiation 
down his right leg at different times during 1971.  
Accordingly, Hickson element (2) is satisfied.  

With respect to Hickson element (3), there is no competent 
medical evidence of a relationship between the Veteran's 
claimed low back disability and his service.  In light of the 
lack of any current diagnosis, medical nexus would be an 
impossibility.  Indeed, the February 2007 VA examiner noted 
that it is "unlikely that the veteran's back pain in service 
is related to his current back pain.  This is based on an 
absence of medically verified symptoms of the back from 1971 
to 1997 and based on sound medical principals."  See the 
February 2007 VA examiner's report, page 2.  

The Veteran is presenting an argument based on continuity of 
symptomatology: that is, the Veteran claims he had a back 
disability in service and continuously thereafter.  See the 
February 2007 VA examiner's report, page 1.  The Board is of 
course aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, there is no competent medical evidence 
supporting this argument.  

As was noted above, the evidence shows treatment for low back 
pain for the first time in 1994, twenty-three years following 
the Veteran's separation from service in 1971.  In the 
interim there were no complaints of, or treatment for any low 
back disability or back pain.  The lack of any evidence of 
back problems for decades after service, and the filing of 
the claim for service connection thirty-five years after 
service, is itself evidence which tends to show that the 
Veteran did not experience a low back disability continuously 
after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Indeed, as was alluded to above, the 
February 2007 VA examiner referred to the decades-long gap in 
back symptoms as a reason for his disbelieving that there is 
a connection to service.  

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis as well.


Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a low back disability.  The benefit sought on appeal is 
denied.

2.  Entitlement to service connection for migraine headaches, 
claimed on a direct basis and as secondary to a low back 
disability.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set out above and will not be 
repeated.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  



Analysis

Direct service connection

In essence, the Veteran contends that he has a current 
headache disability that is related to his active duty 
military service.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, 
there is no medical evidence in the record on appeal which 
indicates the Veteran currently has a chronic headache 
disability.  The Veteran sought treatment for headaches on 
only two occasions since the his separation from service in 
1971, within a roughly one week span.  See a December 26, 
2003 private treatment record by Dr. K.M.; see also a January 
4, 2004 private treatment record by V.F., PAC.  The only 
other medical evidence in the Veteran's claims file 
indicating a headache complaint is in a July 2002 treatment 
report noting that after coronary bypass surgery, the Veteran 
has a "headache from the nitroglycerin."  

From the time the Veteran filed his claim of entitlement to 
service connection for migraine headaches in December 2005 to 
date, there is no medical record documenting complaints of, 
treatment for, or a diagnosis of, headaches.  Accordingly, 
the Board finds that the medical evidence of record does not 
show a current disability exists.  See McLain, supra.

The Board acknowledges the Veteran's assertion that he has 
had migraine headaches since he was eleven years old.  
However, the medical evidence of record contradicts the 
Veteran's assertions.  Indeed, as noted below, the Veteran's 
service treatment records are pertinently negative with 
respect to complaint of, or treatment for headaches, to 
include the Veteran's June 12, 1967 Report of Medical History 
upon enlistment into the Marine Corps.  See the Veteran's 
June 12, 1967 Report of Medical History [where the Veteran 
himself indicated "no" with respect to question of whether 
he had or has frequent or severe headaches].  Additionally, 
in a December 1999 private treatment report, the treating 
physician specifically noted that the Veteran "denies 
history of . . . headaches. . . ." 

The Board adds that even if there was a remote history of 
migraine headaches (and as indicated immediately above, this 
does not in fact appear or be the case) service connection 
may granted for a disability based on history.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].

The Veteran has not submitted any medical evidence showing 
the existence of a chronic headache disability.  In this 
case, the contemporaneous service treatment reports are 
devoid of any reference to a headache disability, and 
crucially the Veteran himself denied any such history in the 
above referenced December 1999 private treatment report.  
Further, as noted above, at no time during the Veteran's 
four-year appeal did he seek treatment for, or receive a 
diagnosis of a current headache disability.  

To the extent that the Veteran himself believes that he has a 
current headache disability, it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra.  The Veteran's statements offered in support 
of his headache claim are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.  

The Veteran seems to have equated prior instances of 
photophobia with migraine headaches.  See the Veteran's April 
2006 NOD.  While an instance of photophobia was noted in a 
May 1986 private treatment record, the Board notes that 
photophobia is an "abnormal visual intolerance of light," 
[see Dorland's Illustrated Medical Dictionary, 31st ed., 
2007], is not a headache.  Indeed, headaches were not 
diagnosed in 1986.   

In the absence of any diagnosed headache disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), in-service disease or injury, the Board has already 
noted that the Veteran's service treatment records lack any 
documentation of headaches.  The Veteran's December 1971 
separation examination was pertinently negative with respect 
to any headache disorder or head injury.  

With respect to element (3), medical nexus, in the absence of 
a diagnosed headache disability, medical nexus is an 
impossibility.  The Veteran in essence contends that his 
claimed headache disability is related to service.  Such lay 
statements are entitled to no weight of probative value.  See 
Espiritu, supra. Any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In the absence of all three Hickson elements, the claim of 
entitlement to service connection for headaches on a direct 
basis fails.

Secondary service connection

In essence, the Veteran claims that his claimed headache 
disability is caused by or aggravated by his claimed low back 
disability.  See the Veteran's August 2006 substantive appeal 
(VA Form 9).  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

As has been discussed above, there is no medical evidence of 
a headache disorder.  Wallin element (1), and thus the 
Veteran's claim, fails on this basis alone.

Moreover, to prevail on a secondary basis, the Veteran must 
be service connected for the low back disability.  As has 
been discussed above, the Board is denying his claim of 
entitlement to service connection for a low back disability.  
Therefore, the Veteran's headache claim additionally fails 
because Wallin element (2), a service-connected disability, 
has not been satisfied.  The Veteran is not service-connected 
for any disability.  

Because Wallin elements (1) and (2) are not met, element (3), 
nexus is manifestly not met also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a headache disability on both a direct and secondary basis.  
Accordingly, the benefit sought on appeal is denied.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set out above and will not be 
repeated.

Service connection - PTSD 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008).  

Analysis

With respect to crucial Hickson element (1), current 
disability, no medical evidence in the record on appeal 
indicates the Veteran currently has PTSD.  An April 2006 VA 
mental health assessment report specifically ruled out PTSD.  

The Veteran has presented no medical evidence indicating a 
current PTSD diagnosis.  The Board adds that the Veteran has 
had ample opportunity to secure medical evidence in his favor 
and submit the same to VA.  He has not done so.     See 38 
U.S.C.A.§ 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself believes that he 
currently has PTSD, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra.  
The Veteran's statements offered in support of his PTSD claim 
are not competent medical evidence and do not serve to 
establish the existence of a current disability. 

In the absence of PTSD, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Hickson element (1) has not been 
met, and the Veteran's claim fails on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  Accordingly, the benefit sought on appeal is denied.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


